DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 05/09/2019, in which, claim(s) 1-20 are pending. Claim(s) 1, 7 and 16 are independent. Claims 1-6 and 16-20 are withdrawn from consideration with traverse.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2019, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 05/09/2019 are accepted by The Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the applicant in the 08/25/2019 IDS).
Regarding Claim 7, Vidhani discloses
receiving a current document at a computing device having at least one processor communicatively coupled to a memory, the current document containing telemetric data and sensitive data ([0051], “a first web document processed based on the rendering specification is received, the first web document includes one or more sensitive labels and data”, [0059], “non-transitory computer-readable storage medium and executable by one or more computing devices. In general, a processor (for example a microprocessor) receives instructions, from a non-transitory computer-readable medium, for example, a memory, and executes those instructions”);
Vidhani does not explicitly teach but Nambiar teaches
applying a tag to the document based on a field in the current document satisfying a rule and condition for being classified as sensitive data ([0039], “The series of related packets forming an eflow may feature one of more attributes… The attributes may be associated with…a document”, [0087], “the network sensor engine 2001 may generate (i.e. apply) an identifier 713 (hereinafter referred to as a "back-up identifier", as the tag), which is based on certain PII data that is part of input information 700 and is uniquely associated with a particular user”); 
upon the applied tag identifying that the sensitive data was previously replaced in a previous document with a first obfuscated value, replacing the sensitive data in the current document with a second obfuscated value, the first obfuscated value differs from the second obfuscated value ([0018], “re-obfuscation of the anonymized data”, [0085], “generating and maintaining anonymized data and obfuscated identifiers, which are based on personally identifiable information (PII) data that is obfuscated to at least partially form the anonymized data”, [0086], “where the obfuscation scheme used to anonymize data for the first segment 711 of the eflow 710 may differ from the obfuscation scheme used to anonymize data for the second segment 712”); and 
analyzing the telemetric data without the sensitive data ([0088], “after the PII data has been classified and anonymized, the eflow 710 is ready for transmission to the analysis engine 220” to analyze the data).  
Vidhani and Nambiar are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nambiar with the disclosure of Vidhani. The motivation/suggestion would have been for maintaining anonymized data and effectively handling re-obfuscation of the anonymized data (Nambiar, [0068]) to reduce security risks.

Claims 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the applicant in the 08/25/2019 IDS) further in view of Panchapakesan et al. (US 2016/0378999 A1).
Regarding Claim 8, the combined teaching of Vidhani and Nambiar teaches upon the applied tag identifying a field in the document as the sensitive information, replace the sensitive information with a one-way hash (Nambiar, [0029], “conducting a one-way hash operation on the sensitive information”).
The combined teaching of Vidhani and Nambiar does not explicitly teach but Panchapakesan teaches the sensitive information is an identifier associated with a software product ([0027], “software operating condition or identifier”).
Vidhani, Nambiar and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani and Nambiar. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 9, the combined teaching of Vidhani and Nambiar does not explicitly teach but Panchapakesan teaches upon the applied tag identifying a field in the document as a geolocation, convert the field to a non-sensitive location ([0002], “sensitive portions of the data file are obscured” as non-sensitive location, [0041], “a geographic location of the client”).


Regarding Claim 12, the combined teaching of Vidhani and Nambiar teaches upon the applied tag identifying a field in the document as a machine name (Nambiar, [0005], “Examples of different types of PII include…machine names”);
The combined teaching of Vidhani and Nambiar does not explicitly teach but Panchapakesan teaches remove the sensitive information from the document ([0002], “sensitive portions of the data file are obscured or removed”).
Vidhani, Nambiar and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani and Nambiar. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 13, the combined teaching of Vidhani and Nambiar teaches upon the applied tag identifying a field in the document as the sensitive information, obfuscate the value of the sensitive information with a hashed value (Nambiar, [0029], “conducting a one-way hash operation on the sensitive information”).
the sensitive information is a project identifier ([0041], “a device identifier” as the project identifier).
Vidhani, Nambiar and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani and Nambiar. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 14, the combined teaching of Vidhani and Nambiar teaches upon the applied tag identifying a field in the document as the sensitive information, obfuscate the value of the sensitive information with a hashed value (Nambiar, [0029], “conducting a one-way hash operation on the sensitive information”).
The combined teaching of Vidhani and Nambiar does not explicitly teach but Panchapakesan teaches the sensitive information is a correlation identifier ([0041], “a device identifier” as the correlation identifier).
Vidhani, Nambiar and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani and Nambiar. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Regarding Claim 15, the combined teaching of Vidhani and Nambiar teaches wherein the sensitive data that was previously replaced includes a sensitive information hash (Nambiar, [0029], “conducting a one-way hash operation on the sensitive information”).
The combined teaching of Vidhani and Nambiar does not explicitly teach but Panchapakesan teaches the sensitive information is a MAC address ([0060], “Media Access Control (MAC) address”).
Vidhani, Nambiar and Panchapakesan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchapakesan with the combined teaching of Vidhani and Nambiar. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the applicant in the 08/25/2019 IDS) further in view of Hanna et al. (US 2017/0011325 A1).
Regarding Claim 10, the combined teaching of Vidhani and Nambiar teaches upon the applied tag identifying a field in the document as an IP address, convert the field to a name (Nambiar, [0057], “generate a user (name)/Internet Protocol ( IP) address mapping”, “a particular IP address”).
The combined teaching of Vidhani and Nambiar does not explicitly teach but Hanna teaches the name is a name of a service provider ([0048], “name of service provider”).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vidhani et al. (US 2017/0154021 A1) in view of Nambiar et al. (US 2016/0203336 A1, cited by the applicant in the 08/25/2019 IDS) further in view of Jisheng Wang (US 2015/0373039 A1).
Regarding Claim 11, the combined teaching of Vidhani and Nambiar does not explicitly teach but Wang teaches upon the applied tag identifying a field in the document as an email address, remove the email address from the document ([0081], “example attributes that may be anonymized include…email address”, “In one embodiment, the data to be anonymized is removed from the data”).
Vidhani, Nambiar and Wang are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the combined teaching of Vidhani and Nambiar. The motivation/suggestion would have been to prevent leaking of the sensitive information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497